DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KEVIN KANE,
                               Appellant,

                                    v.

  STATE OF FLORIDA DEPARTMENT OF REVENUE o/b/o RENATA
                         KANE,
                        Appellee.

                              No. 4D19-3447

                               [May 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No. 2001DR002865.

   Chet E. Weinbaum, Fort Pierce, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Toni C. Bernstein,
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.